Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Office has cited particular columns, line numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garelli et al. (US 2012/0050975 A1, hereinafter referred to as Garelli).
	Regarding claim 1, Garelli discloses an electronic device (Figs. 1A, 1B, paragraph [0052]) comprising: 
a housing (housing 12, Fig. 1A); and 
an array of LEDs (92L, Fig. 25) deposited on a substrate (92, Fig. 31) disposed in the housing, the array of LEDs being disposed to form an indicia (30, Figs. 1B, 5, 15; and 140, Fig. 16) via which a logo (30, Figs. 1B, 5, 15) is displayable.
Regarding claim 2, Garelli discloses the electronic device of claim 1, wherein the indicia is configured to function as a flashlight in response to selection of flashlight functionality by a user of the electronic device (it is intended that the logo 30 can be used as flashlight since it is a light that escapes from a LCD backlight through a reflector layer, paragraph [0059], [0074], [0096]).
Regarding claim 4, Garelli discloses the electronic device of claim 1, wherein the indicia is configured to display a notification of a function of the electronic device (it is intended since the logo 30 is turned on when the display 18 or the electronic device 10 is turned on, paragraph [0059], [0074], [0096]).
Regarding claim 6, Garelli discloses the electronic device of claim 1, wherein settings of the indicia are preprogrammed (it is intended that the logo 30 is preprogrammed to be turned on when the display 18 or the electronic device 10 is turned on, paragraph [0059], [0074], [0096]).
Regarding claim 7, Garelli discloses the electronic device of claim 1, wherein settings of the indicia are customizable by a user of the electronic device (“Control circuitry 36.… to adjust the brightness of the light-emitting diodes associated with the backlight”, paragraphs [0108]).
Regarding claim 8, Garelli discloses the electronic device of claim 1, wherein electronic device is a mobile phone or a tablet device (paragraph [0052]).
Regarding claim 9, Garelli discloses a device (Figs. 1A, 1B, paragraph [0052]) comprising: 
a housing (12, Fig. 1A); 
an array of LEDs (92L, Fig. 25) forming an indicia (30, Figs. 1B, 5, 15; and 140, Fig. 16) deposited on a substrate (92, Fig. 31) disposed within the housing, the array of LEDs and the substrate having a combined profile height of less than 0.25 millimeters (intended since a flex circuit substrate is provided for LEDs, paragraph [0010]); 
one or more processors (36, Fig. 2; paragraph [0061]); and 
computer-readable media (paragraph [0061]) having stored thereon computer-readable instructions, which, when executed, cause the one or more processors to activate the LEDs to illuminate the indicia (“Control circuitry 36.… to adjust the brightness of the light-emitting diodes associated with the backlight”, paragraphs [0108]), so as to display a logo (30, Figs. 1B, 5, 15).
Regarding claim 10, Garelli discloses the device of claim 9, wherein an output of the LEDs of the indicia is configured to vary in at least one of color or brightness according to a user setting (“Control circuitry 36.… to adjust the brightness of the light-emitting diodes associated with the backlight”, paragraph [0108]; “Input-output devices 38 may be used to assist control circuitry 36 in interfacing with a user of device 10 and external equipment.”, paragraph [0062]).
Regarding claim 11, Garelli discloses the device of claim 9, wherein a total output color of the LEDs is controllable to vary lighting in an environment (“Display 18 may be a plasma display, an organic light-emitting diode (OLED) display, a liquid crystal display (LCD), or other suitable display”, paragraph [0063]).
Regarding claim 12, Garelli discloses the device of claim 11, wherein activating the LEDs illuminates an area outside the device as a flashlight (inherent since “Display 18 may be a plasma display, an organic light-emitting diode (OLED) display, a liquid crystal display (LCD), or other suitable display”, paragraph [0063]).
Regarding claim 13, Garelli discloses the device of claim 12, further comprising a camera having a field of view, and wherein the LEDs are configured to illuminate an area within the field of view of the camera (paragraph [0099]).
Regarding claim 20, Garelli discloses the device of claim 9, wherein the LEDs include unpackaged LEDs deposited on the substrate (92L, Fig. 25, paragraph [0113]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garelli in view of Tonry et al. (US 2009/0033512 A1, hereinafter referred to as Tonry).
Regarding claim 15, Garelli discloses the device of claim 9 as discussed above, but does not disclose wherein the one or more processors are configured to: receive a notification of a function or identify a status of the device, and activate the LEDs based at least in part on the notification or the status.
However, Tonry discloses an enhanced display back comprising an illuminable logo portion, the illuminable logo portion being controlled via the lighting control system 140 (para [0031], claim 7).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the features of Tonry into the device of Garelli to control the illuminable logo portion by the lighting control system 140 as desired as taught by Tonry  
Regarding claim 16, the modified Garelli discloses the device of claim 15, wherein the processors activate the LEDs in a pattern, the pattern based at least in part on a type of the notification or the status (paragraphs [0027]-[0028]).
Regarding claim 17, Garelli discloses the device of claim 16, wherein the pattern corresponds to a preset pattern (strobe or fade) selected by a user of the device (paragraphs [0027]-[0028]).
Regarding claim 18, Garelli discloses the device of claim 17, wherein the preset pattern includes at least one of: a word, a scrolling word or phrase or name, an image, an icon, a logo, a wave motion of light, a spiral of light, a pulsation of light with different portions of the indicia being illuminated at varying power/brightness levels pulsing or fading in and out, a chasing light movement, a wave of changing color of light, or an activation of random LEDs within the indicia (paragraphs [0027]-[0028]).
Regarding claim 19, Garelli discloses the device of claim 15, wherein the processors activate the LEDs according to a rhythm or sounds of audio signals being activated on the device (paragraph [0029]).

Allowable Subject Matter
Claims 3, 5, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/            Primary Examiner, Art Unit 2844